Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Examiner acknowledges the election, without traverse, of Group I directed to a method of enriching cultured stem cells into endoderm and pancreatic lineages, in the reply filed on 29 June 2022.  
Claim Status
Claims 1-7, 19-25 and 30-33 are pending.  However, claims 8-18 and 26-29 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.    Claims 1-7, 19-25 and 30-33 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 06 October 2021, 15 April 2020, 15 July 2019 consisting of 3 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a 371 of PCT/US2017/052313 (filed 09/19/2017) which claims benefit of 62/396,604 (filed 09/19/2016).  The instant application has been granted the benefit date, 19 September 2016, from the application 62/396,604.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Aboody
Claims 1-2, 19 and 23  are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Aboody et al. (WO2014/160475).
	Claim 1 is directed to a mesenchymal stem cell (MSC) that is: (a) infected with a naturally occurring or genetically modified oncolytic virus, or (b) is indoleamine 2,3-dioxygenase (IDO)-deficient, or both (a) and (b).
	Claim 2 is directed to the MSC of claim 1, wherein the MSC is infected with a naturally occurring or genetically modified oncolytic virus.
Aboody et al. teach claims 1-2 which encompass an embodiment where a mesenchymal stem cell is infected with a modified oncolytic virus.  See below:

    PNG
    media_image1.png
    383
    800
    media_image1.png
    Greyscale

Similarly, claims 19 and 23 are anticipated by Aboody.  	
Accordingly, Aboody et al.  anticipated the instant claims.

Ge
Claims 1, 3, and 19  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ge et al. (Transplantation 2010;90: 1312–1320).
	Claim 1 is directed to a mesenchymal stem cell (MSC) that is: (a) infected with a naturally occurring or genetically modified oncolytic virus, or (b) is indoleamine 2,3-dioxygenase (IDO)-deficient, or both (a) and (b).
	Claim 3 is directed to MSC of claim 1, wherein the MSC is IDO-deficient.
	Ge et al. teach indoleamine 2,3-dioxygenase (IDO)-knockout murine mesenchymal stem cells (abstract, page 1312).
Accordingly, Ge et al.  anticipated the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Ge & Van Den Akker
Claims 6-7  are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (Transplantation 2010;90: 1312–1320), as applied to claims 1 and 3, and further in view of Van Den Akker et al. (Osteoarthritis and Cartilage. Abstract Only, volume 24, supplement 1, S231, April 01, 2016).
As described above, in the 35 USC 102(a)(1) rejection, Ge et al. anticipated indoleamine 2,3-dioxygenase (IDO)-knockout murine mesenchymal stem cells (abstract, page 1312).
However, Ge et al. does not teach indoleamine 2,3-dioxygenase (IDO)-knockout human mesenchymal stem cells made using CRISPR/Cas system, as required by claims 6-7.
Van Den Akker et al. teach successful genomic modification of human mesenchymal stem cells using CRISPR/Cas9.
Therefore, before the filing of the current application, it would have been obvious to produce human mesenchymal stem cells having a knockout of indoleamine 2,3-dioxygenase (IDO) made using a CRISPR/Cas9 system.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (indoleamine 2,3-dioxygenase (IDO)-knockout mesenchymal stem cells; knockout human mesenchymal stem cells made using CRISPR/Cas system) are taught by Ge or Van Den Akker and further they are taught in various combinations and are shown to be used in mesenchymal stem cell compositions.  It would be therefore predictably obvious to use a combination of these elements in a product comprising genetically modified MSCs.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Ge or Van Den Akker because using CRISPR to generate knockout MSCs was successfully practiced prior to the instant invention.
Therefore the MSC composition as taught by Ge in view of Van Den Akker would have been prima facie obvious over the MSC composition of the instant application.

Gostner & Sadhukha
Claims 1, 6, 19-20, 31-33  are rejected under 35 U.S.C. 103 as being unpatentable over Gostner et al. (Expert Opinion on Therapeutic Targets, 19:5, 605-615, DOI: 10.1517/14728222.2014.995092) in view of Sadhukha et al. (Journal of Controlled Release 196 (2014) 243-251).
Claim 1 is directed to a mesenchymal stem cell (MSC) that is: (a) infected with a naturally occurring or genetically modified oncolytic virus, or (b) is indoleamine 2,3-dioxygenase (IDO)-deficient, or both (a) and (b).
Claim 19 is directed to a composition comprising an MSC of claim 1; and a pharmaceutically acceptable carrier or diluent.
Claims 30-33 are directed to the MSC composition of claim 19, wherein the IDO inhibitor is a small molecule (.e.g, hydroxamidine or NLG919) or an IDO peptide vaccine.
Claim 6 is directed to the MSC of claim 1, wherein the MSC is a human MSC.
Gostner et al. teach that small molecules (i.e., hydroxamidine, NLG919) and peptide vaccination with a small fragment of the IDO protein can be used to reduce indoleamine 2,3-dioxygenase when treating cancers (see Section 8 IDO inhibitors section), page 610).
Gostner does not indicate how these IDO inhibitors could be delivered to tumors.
Sadhukha et al. teach “[t]he inherent tumor-tropic and drug-resistant properties make MSCs ideal carriers for toxic payload. Nano-engineered MSCs were prepared by treating human MSCs with drug-loaded polymeric nanoparticles.” (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gostner and Sadhukha to produce a mesenchymal stem cell that contains small molecule inhibitors of indoleamine 2,3-dioxygenase (IDO) or a polypeptide encoding a IDO peptide vaccine.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (indoleamine 2,3-dioxygenase (IDO)-small molecule inhibitors to treat cancer (e.g., hydroxamidine or NLG919);  IDO peptide vaccines for treating cancer; mesenchymal stem cells as carriers for cancer therapeutics) are taught by Gostner or Sadhukha and further they are taught in various combinations and are shown to be used as mesenchymal stem cell therapies.  It would be therefore predictably obvious to use a combination of these elements in a product comprising genetically modified MSCs.  
Additionally, in the embodiments where a IDO peptide vaccine is used, a person of ordinary skill in the art would understand that adjuvants are commonly used in vaccination.  Therefore, the limitations of current claim 20 would be prima facie obvious to combine with the MSC containing an IDO peptide vaccine.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Gostner and Sadhukha  because each of these teachings generated because Sadhukha demonstrated successful loading of MSC with small molecules.
Therefore the MSC compositions as taught by Gostner et al in view of Sadhukha et al. would have been prima facie obvious over the MSC compositions of the instant application.

Gostner, Sadhukha, Ramirez & Echchgadda
Claims 4-5, 21, 23-25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gostner et al. (Expert Opinion on Therapeutic Targets, 19:5, 605-615, DOI: 10.1517/14728222.2014.995092) in view of Sadhukha et al. (Journal of Controlled Release 196 (2014) 243-251), as applied to claims 1, 19, and further in view of Ramirez et al. (Oncolytic Virotherapy 2015:4 149–155) and Echchgadda et al. (Cancer Gene Therapy (2009) 16, 923–935; doi:10.1038/cgt.2009.34; published online 15 May 2009).
As described in the obviousness rejection over Gostner in view of Sadhukha, their combined teachings suggest a mesenchymal stem cell that contains small molecule inhibitors of indoleamine 2,3-dioxygenase (IDO) or a polypeptide encoding a IDO peptide vaccine.
Claim 30 is directed to the composition of claim 19, wherein the MSC is infected with a naturally occurring or genetically modified oncolytic virus, wherein the naturally occurring or genetically modified oncolytic virus is respiratory syncytial virus (RSV), and wherein the composition further comprises an inhibitor of indoleamine 2,3-dioxygenase (IDO inhibitor).
The combination of Gostner in view of Sadhukha does not further teach a MSC having the additional element of being infected with an RSV oncovirus.
However, combination treatments are generally known to a person of ordinary skill in the art.  
Ramirez et al. teach “mesenchymal stem cells (MSCs), have already been used in the clinic as cell vehicles for oncolytic viruses” (abstract) and “Two trials are using MSCs as cell carriers for oncolytic virotherapies, with an oncolytic measles virus (NCT02068794) and with an oncolytic adenovirus (NCT01844661)” (page 150, col.1, last parag.)  Therefore, Ramirez et al. suggest that cancer therapies can include mesenchymal stem cells infected with oncoviruses.  Furthermore, Ramirez et al. teach “MSCs could serve as a platform for the delivery of biological agents into tumors, by genetically overexpressing an antitumor element, IFN-beta in this report, in” (page 150, col.2, last parag.).
However, Ramirez et al. only specifies two particular oncoviruses in their disclosure (i.e., oncolytic measles virus and oncolytic adenovirus).  However, a person of ordinary skill in the art knows that other species of oncolytic viruses have been used to treat cancers and that many oncoviruses can be substituted in oncoviral therapies.
Echchgadda et al. teach “the human respiratory syncytial virus (RSV) as an oncolytic virus” (abstract).  Additionally,   “Insights from our findings should lay the foundation for future work aimed at developing RSV-based virotherapy targeted to the clinical management of metastatic prostate cancer” (page 934, col.1, last parag.).
A person of ordinary skill in the art would substitute the RSV oncovirus (from Echchgadda) for the oncoviruses of Ramirez to produce a MSV infected with RSV.
	The person of ordinary skill in the art would have been motivated to substitute one known, equivalent element for another to obtain predictable results.   The claimed methods would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the instant case, it would have been obvious to substitute the RSV oncovirus (from Echchgadda) for the oncoviruses of Ramirez  because of  the equivalency of  the oncoviruses for killing cancer cells.
	Therefore, a person knowledgeable about the KSR v Teleflex SCOTUS decision and rationale “A” would understand that Ramirez in view of Echchgadda suggest an MSC which that contains small molecule inhibitors of indoleamine 2,3-dioxygenase (IDO) or a polypeptide encoding an IDO peptide vaccine and wherein the same MSC comprises a human respiratory syncytial virus (RSV).
Based upon the general understanding of combination cancer therapies, a person of ordinary skill in the art would consider combining effective elements known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gostner and Sadhukha and Ramirez and Echchgadda to produce a mesenchymal stem cell that contains small molecule inhibitors of indoleamine 2,3-dioxygenase (IDO) or a polypeptide encoding a IDO peptide vaccine and wherein that same MSC would be infected with RSV.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (indoleamine 2,3-dioxygenase (IDO)-small molecule inhibitors to treat cancer (e.g., hydroxamidine or NLG919; MSC infected with oncolytic viruses);  RSV as a species of oncolytic viruses);  IDO peptide vaccines for treating cancer; mesenchymal stem cells as carriers for cancer therapeutics) are taught by Gostner or Sadhukha or Ramirez or Echchgadda and further they are taught in various combinations and are shown to be used as mesenchymal stem cell therapies.  It would be therefore predictably obvious to use a combination of these elements in a product comprising genetically modified MSCs.  
Additionally, the limitations of claims 4-5, 21 and 23-25 are suggested by the teachings above.  Embodiments such as those recited in claim 21, the MSC could contain small molecule inhibitors of indoleamine 2,3-dioxygenase (IDO) and the MSC would also express IFN-beat.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Gostner and Sadhukha  and Ramirez and Echchgadda because each of these teachings generated because Sadhukha demonstrated successful loading of MSC with small molecules and Ramirez shows MSC infected with oncolytic viruses.
Therefore the MSC compositions as taught by Gostner et al in view of Sadhukha et al. in view of Ramirez et al. and in view of Echchgadda  et al. would have been prima facie obvious over the MSC compositions of the instant application.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 depends from antecedent claims 21 and 1.  The allowable subject matter is as follows:
A mesenchymal stem cell (MSC) that is indoleamine 2,3-dioxygenase (IDO)-deficient due to CRISPR-mediated knockout of IDO and over-expresses interferon-beta. 
It is insufficient to merely move claims 21-22 into claim 1 because of the alternatives recited in claim 1.  By merely, moving limitations of claims 21-22 into claim 1, without removing the oncolytic virus embodiments, the examiner could continue rejecting claim 1, based on the teachings cited above which would be relevant.
Regarding the reasons why the prior art does not support the limitations of a , the examiner looks to Ge et al., who states, “Interestingly, renal allograft recipients treated with WT MSCs concomitant with the IDO inhibitor 1-methyl-tryptophan, or those treated with IDO-/- MSCs alone, were unable to achieve allograft tolerance—revealing that functional IDO was necessary for the immunosuppression observed with WT-MSC treatment” (Abstract, Results section).  Since the IDO-/- MSCs were used in Ge to test allografts of kidneys, and not for treating cancer, the closest prior art where knockout IDO MSCs were used, proved to be unhelpful during post-graft tolerance.  The Ramirez reference indicated that genetically modified MSCs could be used to deliver overexpression of IFN-beta during cancer treatments.  These two elements (from Ge and Ramirez) cannot be logically combined due to their disparate uses of MSCs and the lack of nexus for IFN-beta in allografts or lack of nexus for using knockout-IDO MSCs to treat cancer.


Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633